101 F.3d 686
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Lenore DEAN, Plaintiff-Appellant,v.Robert ABRAMS, former New York State Attorney General,Defendant-Appellee.
No. 96-7187.
United States Court of Appeals, Second Circuit.
June 7, 1996.

APPEARING FOR APPELLANT:  Lenore Dean, pro se, New York, N.Y.
APPEARING FOR APPELLEE:  Amy L. Abramowitz, Asst. Atty. Gen., New York, N.Y.
S.D.N.Y.
AFFIRMED.
Present Honorable NEWMAN, Chief Judge, Honorable JACOBS, Honorable CABRANES, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was taken on submission.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.


3
Lenore Dean appeals pro se from the judgment entered February 16, 1996, dismissing her suit against the New York Attorney General on the pleadings, pursuant to Fed.R.Civ.P. 12(c).  Since Dean filed no objections to the recommendation of the Magistrate Judge, Dean has waived appellate review.   See Roldan v. Racette, 984 F.2d 85, 89 (2d Cir.1993).


4
In any event, Dean's suit was properly dismissed as time-barred and for lack of adequate allegations of any personal action taken against her by the New York Attorney General.